         Case 1:21-cv-00763-MKV Document 41 Filed 07/21/21 Page 1 of 2
                                                         USDC SDNY
                                                         DOCUMENT
                                                         ELECTRONICALLY FILED
                                                         DOC #:
                                                         DATE FILED: 7/21/2021


                                                                          THOMAS E. BEJIN
                                                                         bejin@b2iplaw.com
                                                                              313-244-0657

                                          July 19, 2021

VIA ECF

Hon. Mary Kay Vyskocil, U.S.D.J.
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street, Courtroom 18C
New York, NY 10007

               Re:     Mersen USA EP Corp. v. TDK Electronics Inc. et al.,
                       Case No. 1:21-cv-00763-MKV (S.D.N.Y.)
Dear Judge Vyskocil:

         I write pursuant to Rule 9.B of your Individual Rules and Practices in Civil Cases to
request that Plaintiff Mersen USA EP Corp. (“Mersen”) be permitted to file its Amended
Complaint under seal and publicly file a redacted version of same. The portions to be redacted
represent confidential and proprietary information of Mersen. The proposed redactions are
highlighted in the copy of the Amended Complaint accompanying the emailed version of this
letter, which also attaches an unredacted version of the Amended Complaint for the Court’s
records.

        Mersen’s proposed redactions are necessary and narrowly tailored to protect its
confidential and proprietary information. Courts regularly find that documents containing trade
secrets, confidential research and development information, marketing plans, revenue
information, pricing information, and similar materials satisfy the sealing standard. Kewazinga
Corp. v. Microsoft Corp., No. 1:18-CV-4500-GHW, 2021 WL 1222122, at *7 (S.D.N.Y. Mar.
31, 2021) (internal citations omitted). That is precisely the circumstance here. Mersen seeks to
redact confidential technical information concerning its thermally protected metal oxide varistors
(“TPMOV”), as well as confidential business plans, including customer information. For
example, Mersen seeks to redact portions of the Amended Complaint that describe confidential
design elements of Mersen’s TPMOV. Mersen also seeks to redact allegations regarding
Mersen’s marketing plans for its new 25mm TPMOV. Indeed, redactions that protect against
competitive harm are appropriate. Syntel Sterling Best Shores Mauritius Ltd. v. TriZetto Grp.,
No. 15 CIV. 211 (LGS), 2021 WL 1541385, at *3 (S.D.N.Y. Apr. 20, 2021).

        Defendants consent to Mersen’s sealing request. To the extent the Court intends to deny
this sealing application, Mersen respectfully requests an opportunity to re-file its Amended
Complaint to remove the confidential and proprietary information.


 Bejin Bieneman PLC | 2000 Town Center, Suite 800 | Southfield, MI 48075
                           313-528-4882 | www.b2iplaw.com
         Case 1:21-cv-00763-MKV Document 41 Filed 07/21/21 Page 2 of 2

                                                                                  Page 2 of 2




       Thank you very much for your attention to this matter.

                                                   Respectfully submitted,

                                                   /s/ Thomas E. Bejin
                                                   Thomas E. Bejin, Bejin Bieneman PLC

cc: All Counsel of Record (via ECF)




 GRANTED. Plaintiff Mersen USA is permitted to file its Amended Complaint under seal and publicly file
 a redacted version pending further order from this Court. SO ORDERED.


                                      7/21/2021
